DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Priority
2.	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. § 119(a)-(d).  The certified copy has been placed of record in the file.


Information Disclosure Statement
3.	The information disclosure statement (IDS) was submitted on 08/13/2020. The submission is in compliance with the provisions of 37 CFR § 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 102
4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US 2011/0128423A1) (hereinafter Lee).
	Regarding claim 1, Lee discloses an image sensor (e.g. see abstract; Fig. 1-2) comprising: 
	a color sensor chip (e.g. see Figs. 1-2, 10: color sensor) configured to detect visible light in light incident to the color sensor chip and generate a color image (e.g. see abstract, paragraphs 0010, 0020, 0021: color sensor; Figs. 1-3, paragraphs 0059, 0060, 0071: the color sensors 110 to provide a color image); 
	a light transfer layer (e.g. see abstract, paragraphs 0010, 0020, 0021: a pass filter; Figs. 2-3, paragraphs 0072-0074: a NIR band pass filter 140) disposed under the color sensor chip and configured to receive light having passed through the color sensor chip (e.g. see paragraphs 0111, 0112, 0115: the  NIR band pass filter included in a three-dimensional color image sensor), the light transfer layer including an infrared light pass filter allowing infrared light of the received light to pass through the infrared light pass filter (e.g. see Figs. 2-3, paragraphs 0072-0074: the  NIR band pass filter 140 may selectively transmit light having a wavelength; also see Figs. 5, 10-12, paragraphs 0075, 0114, 0118) and 
	a depth sensor chip (e.g. see Figs. 1-2, 10: depth sensor) disposed under the light transfer layer, and configured to receive the infrared light from the light transfer layer and generate a depth image based on the infrared light (e.g. see Figs. 2-3, paragraphs 0072-0074: the NIR band pass filter 140 and the depth sensor; also see Figs. 5, 10-12, paragraphs 0075, 0114, 0118).
	Regarding claim 2, Lee discloses the image sensor according to claim 1, wherein the light transfer layer further includes an infrared light microlens configured to collect the infrared light (e.g. Figs. 2, 10, 13, 20, paragraphs 0076, 0104, 0126: microlens 142).
	Regarding claim 3, Lee discloses the image sensor according to claim 2, wherein the light transfer layer further includes an antireflection layer (e.g. see Figs. 2, 10) which is disposed between the infrared light pass filter and the infrared light microlens (e.g. Figs. 2, 10, 13, 20, paragraphs 0064, 0065: the NIR cut filter 114; paragraphs 0056, 0078-0081: rejection filter 150; paragraphs 0076, 0104, 0126: microlens 142).
	Regarding claim 4, Lee discloses the image sensor according to claim 3, wherein a refractive index of the antireflection layer is smaller than a refractive index of the infrared light pass filter and is larger than a refractive index of the infrared light microlens (e.g. see paragraphs 0015, 0022: different refractive indexes; Figs. 2, 10, paragraphs 0065, 0066, 0072; also see paragraphs 0079, 0106, 0107: layers of materials having different refractive indexes).
	Regarding claim 5, Lee discloses the image sensor according to claim 3, wherein the antireflection layer includes a plurality of layers whose refractive indexes decrease toward the infrared light microlenses from the infrared light pass filter (e.g. see paragraphs 0015, 0022: different refractive indexes; Figs. 2, 10, paragraphs 0065, 0066, 0072; also see paragraphs 0079, 0106, 0107: layers of materials having different refractive indexes).
	Regarding claim 6, Lee discloses the image sensor according to claim 2, wherein the infrared light microlens is disposed to correspond to a photoelectric conversion element of the color sensor chip (e.g. Figs. 2, 10, 13, 20, paragraphs 0076, 0104, 0126: microlens 142).
	Regarding claim 7, Lee discloses the image sensor according to claim 6, wherein the infrared light microlens is disposed to correspond to a portion of a photoelectric conversion element of the depth sensor chip (e.g. Figs. 2, 10, 13, 20, paragraphs 0076, 0104, 0126: microlens 142).
	Regarding claim 8, Lee discloses the image sensor according to claim 6, wherein the infrared light microlens is disposed to correspond to a photoelectric conversion element of the depth sensor chip (e.g. Figs. 2, 10, 13, 20, paragraphs 0076, 0104, 0126: microlens 142).
	Regarding claim 9, Lee discloses the image sensor according to claim 2, wherein the infrared light microlens is disposed to correspond to a plurality of photoelectric conversion elements of the color sensor chip (e.g. Figs. 2, 10, 13, 20, paragraphs 0076, 0104, 0126: microlens 142).
	Regarding claim 10, The image sensor according to claim 9, wherein the infrared light microlens is disposed to correspond to a photoelectric conversion element of the depth sensor chip (e.g. Figs. 2, 10, 13, 20, paragraphs 0076, 0104, 0126: microlens 142).
	Regarding claim 11, Lee discloses an image sensor (e.g. see abstract; Fig. 1-2) comprising: 
	a color sensor chip and a depth sensor chip that are stacked to vertically overlap with each other (e.g. see Figs. 1-2, 10: color sensor and depth sensor), each of the color sensor chip and the depth sensor chip includes a photoelectric conversion element configured to generate photocharges in response to incident light received by the color sensor chip or the depth sensor chip (e.g. see abstract, paragraphs 0010, 0020, 0021: color sensor and depth sensor; Figs. 1-3, paragraphs 0059, 0060, 0071: the color sensors 110 to provide a color image and depth sensor 120); and 
	an infrared light pass filter disposed between the photoelectric conversion element of the color sensor chip and the photoelectric conversion element of the depth sensor chip, and configured to allow infrared light to pass through the infrared light pass filter (e.g. see abstract, paragraphs 0010, 0020, 0021: a pass filter; Figs. 2-3, 10, paragraphs 0072-0074: a NIR band pass filter 140).
	Regarding claim 12, it contains the limitations of claims 2 and 11, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 13, it contains the limitations of claims 3 and 12, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 14, it contains the limitations of claims 4 and 13, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 15, it contains the limitations of claims 5 and 13, and is analyzed as previously discussed with respect to those claims.
	Regarding claim 16, Lee discloses the image sensor according to claim 11, further comprising a first wiring layer disposed between the color sensor chip and the infrared light pass filter (e.g. see Figs. 2, 10, 13, and 20: multi-layers and color sensor and a pass filter; abstract, paragraphs 0010, 0020, 0021).
	Regarding claim 17, Lee discloses the image sensor according to claim 11, further comprising a second wiring layer disposed between the infrared light pass filter and the depth sensor chip (e.g. see Figs. 2, 10, 13, and 20: multi-layers and color sensor and a pass filter; abstract, paragraphs 0010, 0020, 0021).
	Regarding claim 18, Lee discloses the image sensor according to claim 11, wherein the photoelectric conversion element of at least one of the color sensor chip and the depth sensor chip includes a photodiode, a phototransistor, a photogate, a pinned photodiode or a combination thereof (e.g. see Figs. 2, 10, 13, and 20, paragraphs 0060, 0062, 0063: photodiodes and transistors; also see Fig. 6, paragraphs 0085, 0086: transistors).
	Regarding claim 19, Lee discloses the image sensor according to claim 11, wherein the photoelectric conversion element of the depth sensor chip has a larger volume than that of the photoelectric conversion element of the color sensor chip (e.g. see Figs. 2, 10, 13, and 20: depth sensor; abstract, paragraphs 0010, 0020, 0021).
	Regarding claim 20, Lee discloses the image sensor according to claim 11, wherein the infrared light pass filter configured to allow the infrared light having wavelength in a range between 840 to 950 nm (e.g. see paragraphs 0012-0014, 0021: a pass filter having different wavelength; also see paragraphs 0061, 0064; Figs. 3, 10a, paragraphs 0069, 0071-0073).

Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ON MUNG whose telephone number is (571) 270-7557 and whose direct fax number is (571) 270-8557.  The examiner can normally be reached on Mon-Fri 9am - 6pm (ET).
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMIE ATALA can be reached on (571)272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ON S MUNG/Primary Examiner, Art Unit 2486